    Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 1 of 7 PageID: 67



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ANDRE SAINT CYR,                    :
                                    :
          Petitioner,               :    Civ. No. 20-1731 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Andre Saint Cyr
04179-104
McRae Correctional Facility
P.O. Drawer 55030
McRae Helena, GA 31055

      Petitioner Pro se


HILLMAN, District Judge

      Andre Saint Cyr, a federal prisoner presently incarcerated

in FCI McRae, Georgia, 1 has filed an amended petition for writ of

habeas corpus under 28 U.S.C. § 2241 challenging the validity of

his federal conviction and sentence.          ECF No. 4.    For the

reasons expressed below, this Court will dismiss the petition

for lack of jurisdiction.




1 The petition was properly filed in this Court as Petitioner was
detained in FCI Fort Dix, New Jersey when he filed his petition.
     Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 2 of 7 PageID: 68



I.    BACKGROUND

       “This criminal case began with a government-created reverse

sting operation during which Jean Cazy and Andre Saint Cyr

agreed to rob a fictional cocaine stash-house.”             United States

v. Cazy, 618 F. App’x 569, 571 (11th Cir. 2015).             A jury from

the Southern District of Florida convicted Petitioner of

conspiracy to commit a Hobbs Act robbery, 18 U.S.C. § 1951;

conspiracy to possess with intent to distribute 5 kilograms or

more of cocaine, 21 U.S.C. § 846; attempt to possess more than

500 grams but less than 5 kilograms of cocaine, 21 U.S.C. § 846;

conspiracy to use, carry, and possess a firearm during the

commission of a crime of violence and drug trafficking crime, 18

U.S.C. § 924(c); use, carry, and possess a firearm during the

commission of a crime, 18 U.S.C. § 924(c); use, carry, and

possess a firearm during the commission of a drug trafficking

crime, 18 U.S.C. § 924(c); and possession of an unregistered

firearm (silencer), 26 U.S.C. § 5861(d).           United States v. Saint

Cyr, No. 13-cr-60267 (S.D. Fla. May 29, 2014) (ECF No. 233).

       Petitioner was sentenced to 295 months imprisonment.            Id.

The United States Court of Appeals for the Eleventh Circuit

affirmed his convictions and sentence.           Cazy, 618 F. App’x 569.

The Supreme Court denied a writ of certiorari.            Saint Cyr v.

United States, No. 15-5691 (Oct. 5, 2015).




                                       2
     Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 3 of 7 PageID: 69



       Petitioner filed a motion to correct, vacate, or set aside

his conviction and sentence under 28 U.S.C. § 2255.             Saint Cyr,

No. 13-cr-60267 (S.D. Fla. July 11, 2016) (ECF No. 289).              The

sentencing court denied the motion but amended the judgment to

reflect a lower special assessment.          Id. (Nov. 17, 2016) (ECF

No. 296).

       On February 18, 2020, Petitioner filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 in this Court.              ECF No.

1.    The Court administratively terminated the petition as

Petitioner had not paid the filing fee.           ECF No. 3.    Petitioner

submitted an amended petition along with his filing fee, ECF No.

4, and the Court reopened the matter.           On November 25, 2020,

Petitioner submitted a memorandum in support of his petition.

ECF No. 5.

II.    STANDARD OF REVIEW

       Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.        The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).     A pro se habeas petition and any supporting




                                       3
  Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 4 of 7 PageID: 70



submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

III. ANALYSIS

     Petitioner brings this action under 28 U.S.C. § 2241.

Section 2241 “confers habeas jurisdiction to hear the petition

of a federal prisoner who is challenging not the validity but

the execution of his sentence.”       Coady v. Vaughn, 251 F.3d 480,

485 (3d Cir. 2001).    Generally, a challenge to the validity of a

federal conviction or sentence must be brought under 28 U.S.C. §

2255.   See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir.

2013) (per curiam) (citing Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002)).     “[Section] 2255 expressly prohibits a

district court from considering a challenge to a prisoner’s

federal sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

                                    4
  Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 5 of 7 PageID: 71



     Petitioner raises two claims before this Court: (1) “[t]he

district court erred in sentencing the movant to three 18 U.S.C.

§ 924(c) conviction for the same crime, which violated the

Double Jeopardy Clause . . .”; and (2) “[w]hether the government

improperly inflated Movant’s culpability by choosing a quantity

of drugs . . . that would trigger a higher mandatory minimum.”

ECF No. 4 at 14-15.    In the Third Circuit, prisoners may use §

2241 to challenge their sentences after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”       Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).        “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion.   What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”          Id.

     Petitioner raised his Double Jeopardy claim in his direct

appeal to the Eleventh Circuit.       See United States v. Cazy, 618

                                    5
    Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 6 of 7 PageID: 72



F. App’x 569, 573 (11th Cir. 2015).         In addition to the Double

Jeopardy Clause, Petitioner cites United States v. Davis,

holding that § 924(c)(3)(B) is unconstitutionally vague.             139 S.

Ct. 2139 (2109).      Petitioner raised this argument in a petition

to file a second or successive motion under § 2255(h).             United

States v. Saint Cyr, No. 13-cr-60267 (S.D. Fla. June 15, 2020)

(ECF No. 315).     The Eleventh Circuit granted him permission to

file that claim in the sentencing court.          In re: Andre Saint

Cyr, No. 20-12174 (June 25, 2020).         As Petitioner has had a

prior opportunity to raise his Double Jeopardy and Davis claims,

§ 2255 is not ineffective or inadequate to address Petitioner’s

convictions.

      Likewise, Petitioner had a prior opportunity to raise his

sentencing factor manipulation claim. 2         Petitioner challenged the

investigation and the structure of the indictment in his direct

appeal.    “Section 2255 is not inadequate or ineffective merely

because the sentencing court does not grant relief, the one-year

statute of limitations has expired, or the petitioner is unable

to meet the stringent gatekeeping requirements of the amended §




2 “As for sentencing factor manipulation, its broadest
formulation holds that it is a violation of the Due Process
Clause that occurs when the government unfairly exaggerates the
defendant’s sentencing range by engaging in a longer-than-needed
investigation and, thus, increasing the drug quantities for
which the defendant is responsible.” United States v. Sed, 601
F.3d 224, 231 (3d Cir. 2010) (cleaned up).

                                      6
  Case 1:20-cv-01731-NLH Document 6 Filed 12/02/20 Page 7 of 7 PageID: 73



2255.”   Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir.

2002).   Accordingly, the Court lacks jurisdiction over the

petition.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     The Court declines to transfer

the petition to the Eleventh Circuit because the court of

appeals has already granted Petitioner permission to file a

second or successive § 2255 motion based on Davis.          It does not

appear Petitioner can meet the standard for filing a second or

successive § 2255 motion regarding his other claims.          Nothing in

this opinion prevents Petitioner from filing such a motion in

the Eleventh Circuit if he so chooses, however.

IV. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus is dismissed for lack of jurisdiction.         An appropriate

order will be entered.




Dated: December 2, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
